SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

955
CAF 10-01944
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF DAVID J. CICCOTTI,
PETITIONER-APPELLANT,

                      V                                             ORDER

STEPHANIE A. THOMPSON, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


BOSMAN LAW FIRM, LLC, ROME (A.J. BOSMAN OF COUNSEL), FOR
PETITIONER-APPELLANT.

SCOTT GODKIN, UTICA, FOR RESPONDENT-RESPONDENT.

GREGORY J. AMOROSO, ATTORNEY FOR THE CHILD, UTICA, FOR ANTHONY C.


     Appeal from an order of the Family Court, Oneida County (Brian M.
Miga, J.H.O.), entered August 26, 2010 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition for
custody.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on April 27 and May 7, 2011
and by the Attorney for the Child on May 9, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 30, 2011                    Patricia L. Morgan
                                                  Clerk of the Court